\


                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    JONATHAN VALENTIN,
         Plaintiff,

            v.                                           CIVIL ACTION NO. 19-CV-1175

    PHILADELPHIA COUNTY SHERIFF'S :
    DEPARTMENT,
         Defendant.

                                           MEMORANDUM

    PRATTER,J.                                                                   MARCH 22, 2019

       Plaintiff Jonathan Valentin, who is proceeding prose, filed this civil action for damages

    against the "Philadelphia County Sheriffs Department." He also seeks leave to proceed in

    forma pauperis. For the following reasons, the Court will grant Mr. Valentin leave to proceed in

    forma pauperis and dismiss his Complaint with leave to amend.

       I.        FACTS

       Mr. Valentin alleges that on March 19, 2017, a Sheriffs Deputy by the name of Murphy

    prevented him from entering the second-floor nursery at the Philadelphia Family Court so that he

    could enjoy supervised visitation with his son. Mr. Valentin alleges that court staff would not

    permit him to visit because he showed up late, and that Deputy Murphy taunted him and the

    mother of his son at one point during the interaction. He also alleges that Deputy Murphy

    assaulted him and arrested him, and that he sustained neck and knee injuries as a result of the

    force used on him. It appears that Mr. Valentin was charged with assaulting Deputy Murphy,

    and that the charges were eventually dropped.

        The Court understands Mr. Valentin to be raising excessive force, false arrest, and possibly

    malicious prosecution claims under the Fourth Amendment pursuant to 42 U.S.C. § 1983, based

                                                     1
..
     on Deputy Murphy's conduct. He seeks$ I 20,000 in damages to compensate him for the injuries

     he sustained and for lost income because he has been unable to work due to his injuries.

         II.     STANDARD OF REVIEW

        The Court grants Mr. Valentin leave to proceed in forma pauperis because it appears that he

     is incapable of paying the fees to commence this civil action. Because Mr. Valentin is

     proceeding in forma pauperis, 28 U.S.C. § 1915(e)(2)(B)(ii) applies, which requires the Court to

     dismiss the Complaint if it fails to state a claim. To survive dismissal, a complaint "must contain

     sufficient factual matter, accepted as true, to state a claim to reliefthat is plausible on its face."

     Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quotations omitted). "[:\1]ere conclusory

     statements[] do not suffice." /d. Again, because Mr. Valentin is proceeding prose, the Court

     construes his allegations liberally. Higgs v. Att y Gen., 655 F.3d 333, 339 (3d Cir. 2011).

         III.    DISCUSSION

         ''To state a claim under§ 1983, a plaintiff must allege the violation of a right secured by the

     Constitution and laws of the United States, and must show that the alleged deprivation was

     committed by a person acting under color of state law." West v. Atkins, 487 U.S. 42,48 (1988).

     A municipality or local government entity is not liable under § 1983 based solely on an

     allegation that an employee of that entity committed a constitutional violation. See Monell v.

     Dep 't of Soc. Servs. of N. Y, 436 U.S. 658, 691 (1978). Rather, a municipality or a local

     government entity is only liable under§ 1983 if a policy or custom of that entity caused the

     constitutional violation in question. /d. at 694. A plaintiff"must identify [the] custom or policy,

     and specify what exactly that custom or policy was" to satisfy the pleading standard. McTernan

     v. City ofYork, 564 F.3d 636, 658 (3d Cir. 2009).




                                                         2
   Here, Mr. Valentin did not name Deputy Murphy as a defendant. Rather, the only defendant

named in his Complaint is the "Philadelphia County Sheriffs Department," which the Court

understands to be the Philadelphia Sheriffs Office. Mr. Valentin may have named the Sheriffs

Office as a defendant because it employs Deputy Murphy. However, that is an improper basis

for imposing liability under § 1983 against the "Sheriffs Office", and Mr. Valentin has not

alleged any policy or custom of the Sheriff's Office that caused the alleged violation of his

rights. Accordingly, Mr. Valentin has not stated a claim against the Sheriffs Office.

   IV.     CONCLUSION

   For the foregoing reasons, the Court will grant Mr. Valentin leave to proceed in forma

pauperis and dismiss his Complaint because he failed to state a claim against the named

defendant. However, the Court will allow Mr. Valentin to file an amended complaint in the

event he can state a plausible claim against the Sheriffs Office or another appropriate defendant.

An Order follows.




                                                 3
